Citation Nr: 0932972	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected asbestosis.

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
asbestosis.

3.  Entitlement to service connection for pericarditis, to 
include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
asbestosis and assigned an initial noncompensable rating, and 
denied entitlement to service connection for atrial 
fibrillation and pericarditis.  The Veteran submitted a 
notice of disagreement in January 2007 and timely perfected 
his appeal in May 2007.

In July 2007, the RO issued a subsequent rating decision, 
which increased the Veteran's service-connected asbestosis 
disability rating from noncompensable to 10 percent disabling 
for the entire appeal period.  Since this increase did not 
constitute a full grants of the benefits sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected asbestosis is not 
productive of disability greater than Forced Vital Capacity 
(FVC) measured at 75-80 percent predicted or Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) measured at 
66-80 percent predicted. 

3.  Atrial fibrillation has not been shown to be causally or 
etiologically related to active military service or to a 
service-connected disorder.

4.  Pericarditis has not been shown to be causally or 
etiologically related to active military service or to a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6833 (2008). 

2.  Atrial fibrillation was not incurred in or caused by 
active military service, nor was it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008). 

3.  Pericarditis was not incurred in or caused by active 
military service, nor was it proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran's claim of entitlement to an increased disability 
rating for asbestosis arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Prior to initial adjudication of the Veteran's claims, a 
letter dated in January 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
Additionally, a notice letter dated in March 2006 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With regard to the Veteran's service connection claims, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claims, as defined by law.  The record 
indicates that the Veteran has underwent VA examinations in 
June 2006 and September 2007 and the results from those 
examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
service connection claims.

With regard to the Veteran's initial rating claim, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
June 2006.  The record also contains private medical evidence 
addressing this issue.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted 
and treatment records indicating the Veteran's current level 
of disability are of record.  See VAOPGCPREC 11-95.  The June 
2006 VA examination report and the treatment records 
associated with the claims file are thorough.  The 
examination and treatment records in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to Service Connection

The Veteran alleges that his currently diagnosed pericarditis 
and atrial fibrillation are either the direct result of a 
disease or injury in service or the result of his service-
connected asbestosis.


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for atrial 
fibrillation and pericarditis, to include as secondary to his 
service-connected asbestosis.  The Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of either atrial fibrillation or pericarditis. 
Moreover, the evidence of record does not show that the 
Veteran sought any treatment for a either disorder 
immediately following his separation from service or for many 
decades thereafter.  

In addition to the lack of evidence showing that either 
atrial fibrillation or pericarditis manifested during service 
or within close proximity thereto, the medical evidence of 
record does not link any current diagnosis of atrial 
fibrillation or pericarditis to the Veteran's active duty 
service or to a service-connected disorder.  

In this regard, the Veteran was afforded a VA examination in 
June 2006.  The examiner noted the Veteran's history of 
asbestos exposure while he was in service and the bilateral 
pleural plaques that were found in chest x-rays conducted in 
2001.  The examiner also noted the Veteran's statements that 
he was diagnosed with atrial fibrillation in 1995 and used to 
get heart palpitations.  Additionally, the examiner reviewed 
a January 2006 letter from the Veteran's private physician, 
Dr. S.W., in which he stated that the Veteran previously 
suffered atrial fibrillation and pericarditis and opined no 
"casual explanation" could be found for either disorder but 
asbestosis "may be an explanation for these conditions."

The examiner did not, however, find that the Veteran is 
suffering from atrial fibrillation or pericarditis disorder 
as a result of his asbestosis or that he was showing symptoms 
of either disorder at all.  In fact, after reviewing the 
Veteran's claims file and examining the Veteran, which 
included a normal electrocardiogram (EKG) that revealed no 
evidence of corpulmonale.  The examiner concluded that the 
Veteran does not suffer from a atrial fibrillation or 
pericarditis.  

Subsequent to the June 2006 VA examination, the Veteran 
submitted a November 2006 letter from Dr. M.D., in which he 
opined that the Veteran has a diagnosis of paroxysmal atrial 
fibrillation and asbestosis.  Dr. M.D. further opined that 
asbestosis causes pulmonary hypertension which is directly 
linked to atrial fibrillation.  No test results or medical 
records were included with Dr. M.D.'s letter.  In response to 
Dr. M.D.'s opinion, a VA opinion was elicited in September 
2007 from the September 2006 VA examiner, in which the VA 
examiner opined that the September 2006 EKG was normal and 
that there was no evidence of "ST & T wave changes or small 
QRS complexes related to pericarditis."  The VA examiner 
further stated that the 2D ECHO examination conducted in 
September 2006 found no evidence of  pulmonary hypertension 
and concluded that the Veteran's atrial fibrillation and 
pericarditis were not likely related to his service-connected 
asbestosis.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the most probative weight to the opinion of the September 
2006 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110 
(West 2002); see also Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  The 
medical evidence, including private treatment records 
submitted by the Veteran, are absent for any treatment or 
diagnosis of either atrial fibrillation of pericarditis.  
Because the medical evidence does not establish that the 
Veteran has a current diagnosis in this case, the Board finds 
that the Veteran is not entitled to service connection for 
either atrial fibrillation or pericarditis to include as 
secondary to service-connected asbestosis.

While the Veteran may sincerely believe that he has atrial 
fibrillation and pericarditis, the Veteran, as a lay person, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding a diagnosis do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, there is no evidence of a current diagnosis with 
regards to these claims.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for atrial fibrillation and 
pericarditis to include as to secondary to service-connected 
asbestosis.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provisions do not apply.  Therefore, the Board concludes that 
service connection for a atrial fibrillation and 
pericarditis, to include as secondary to service-connected 
asbestosis, is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

III.  Entitlement to an Increased Disability Rating

The Veteran contends that his currently assigned 10 percent 
disability rating for service-connected asbestosis does not 
adequately reflect the current level of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7 (2008).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10  Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  See 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6833.  Under this formula:

A 30 percent rating is assigned for FVC 
measured at 65-74 percent predicted; or 
DLCO (SB) measured at 56-65 percent 
predicted.  

A 10 percent rating is assigned for FVC 
measured at 75-80 percent predicted; or 
DLCO (SB) measured at 66-80 percent 
predicted. 

See 38 C.F.R. § 4.97, DC 6833 (2008).

When evaluating based on pulmonary function tests (PFTs), VA 
uses post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  See 38 C.F.R. § 4.97(d)(5) (2008).

In this case, the Board finds that a higher rating for 
asbestosis is not warranted.  Although the June 2006 VA PFT 
reflects a noncompensable FVC prediction of 81 percent and a 
DLCO (SB) prediction of 89 percent, a private PFT conducted 
by the Pulmonary and Critical Care Associates in December 
2006 indicated a FVC prediction of 80 percent and a DLCO (SB) 
prediction of 79 percent.  The Pulmonary and Critical Care 
Associates PFT is in range for a 10 percent rating for the 
Veteran's asbestosis.  There is no other evidence of record 
to establish a higher disability rating.  

In reaching the above conclusion, the Board has considered 
the Veteran's and his representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to describe his symptomatology, he is not 
competent to report that a service-connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which he has not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  


The Board has also considered the doctrine of reasonable 
doubt in regards to a higher then 10 percent initial rating 
for asbestosis.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected asbestosis is denied.

Entitlement to service connection for atrial fibrillation, to 
include as secondary to service-connected asbestosis, is 
denied

Entitlement to service connection for pericarditis, to 
include as secondary to service-connected asbestosis, is 
denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


